                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                     STATESBORO DIVISION


STEVE LANE,                                      *
                                                  ■k


      Plaintiff,                                  *
                                                  *


                V.                                *                      CV   617-082
                                                  *


UNITED STATES OF AMERICA,                         *
UNITED    STATES         DEPARTMENT       OF      *
AGRICULTURE, and SONNY                            *
PERDUE, in his Official                           *
Capacity as Secretary of the                      *
United States Department                          *
of Agriculture,                                   *

      Defendants.



                                          ORDER




      Pending before the Court is Plaintiff Steve Lane's Motion for

Attorneys'       Fees and Costs.                (Doc.   32) .    For the reasons set forth

below,    Plaintiff's motion is DENIED as untimely.


      Plaintiff filed his motion for attorneys' fees under the Equal

Access to Justice Act (^'EAJA") , 28 U.S.C. § 2412(d) (1) (A), on April

19, 2019.        (Docs. 32, 37. )              Section 2412(d) (1) (B)         requires a party

to   submit     an       application       for     fees   '"within      thirty days       of   final

judgment in the action."                   "This requirement is jurisdictional in

nature,     .        .   .   thus,    a     claimant's          failure       to   file   an   EAJA

application within this time constraint precludes a district court

from considering the merits of the fee application."                                See Myers v.

Sullivan,       916 F.2d 659,         666       (11th Cir.      1990)    (citations omitted) .
       Shalala   v. Schaefer lays out the framework for analyzing

whether an EAJA motion was timely filed.              509 U.S. 292, 302-03

(1993). First, "[a]n EAJA application may be filed until 30 days

after a judgment becomes ^not appealable' - i.e. 30 days after the

time for appeal has ended."        Id. at 302.      The time for appeal does

not end until sixty days after "entry of judgment" when a federal

officer is a party, as is the case here.               Id.    (citing Federal

Rule of Appellate Procedure 4(a)).           Therefore, the final day to

file a fee application in this case would be 90 days after entry

of judgment.       A judgment is considered entered under Rule 4(a)

when   it   is   entered   in   compliance   with   Federal    Rule   of   Civil

Procedure 58, which, in turn, "requires a district court to set

forth every judgment ^on a separate document.'"              Shalala, 509 U.S.

at 302.



       Here, the Court entered its Order disposing of the Parties'

cross motions for summary judgment on September 6, 2018, and the

Clerk entered a separate Clerk's Judgment reflecting the Court's

Order a day later.         The judgment became final sixty days later,

starting Section 2412(d)(1)(B)'s thirty-day countdown, which ended

in January of 2019.         Plaintiff did not file the instant motion

until April of 2019, over 200 days after the entry of judgment.

Therefore, Plaintiff's motion is untimely and must be denied.
        For   the   reasons   set   forth   above.   Plaintiff's   motion   for

attorney's fees (doc. 32) is hereby DENIED.


    ORDER ENTERED at Augusta, Georgia this                   day of October,

2019.




                                                                    HALL
                                        /    UNITED STATES DISTRICT JUDGE
                                             SOUTJIERN DISTRICT OF GEORGIA
                                        \
